Citation Nr: 0404129	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-09 343	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral retinal 
detachments.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.  The veteran also served in the Tennessee Air National 
Guard from April 1979 to June 1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

In August 1996, while the veteran was a member of the 
National Guard, he saw Dr. Usdan on an emergency basis at 
which time he reported a three day history of blurry vision.  
Examination revealed a large detached retina in the left eye.  
The veteran subsequently underwent several surgical 
procedures for repair of his left retinal detachment.  In 
March 1998, the veteran also underwent the first of several 
surgical procedures for repair of a retinal detachment of the 
right eye.  

In a statement received in December 2000, the veteran 
asserted that he suffered retinal detachments while serving 
as an active member of the Tennessee Air National Guard in 
August 1996.  In his substantive appeal dated in March 2003, 
the veteran asserted that his eye condition was aggravated by 
working on the flight line without proper eye protection, 
that the glaring sun on the flight line caused severe eye 
strain.  In a statement dated in July 2003, the veteran's 
representative reported that the veteran would be providing 
copies of military orders showing that he had been on active 
duty status approximately one week prior to the diagnosis of 
the detached retina and that the veteran's physician had 
indicated that the disability would have occurred in a time 
frame relative to the veteran's active duty status.  To date, 
no additional records or information has been received from 
the veteran.

As noted above, the veteran served on active duty from July 
1965 to December 1968; thereafter, he served in the National 
Guard from April 1979 to June 1998.  However, VA has failed 
to verify any periods of active service for the veteran while 
he was serving in the National Guard, despite multiple 
attempts to do so.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA obtain records in the custody of a Federal department 
or agency.  The RO must make as many requests as necessary to 
obtain such records.  The RO will end its efforts to obtain 
records from a Federal department or agency only if the RO 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
C.F.R. § 3.159(c)(2).

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must obtain verification 
of all periods of service for the 
veteran, to include all periods of 
active duty for training and 
inactive duty training, particularly 
for 1996.

2.  The RO should request the 
veteran to provide copies of any 
documents in his possession or which 
he may be able to obtain which would 
show when he had military service 
during 1996 or which would tend to 
show that he sustained retinal 
detachments while performing service 
with the National Guard or which 
would tend to support his claim that 
the retinal detachments were due to 
severe eye strain related to his 
military service.  The appellant 
should be requested to provide any 
evidence in his possession that 
pertains to the claim.

3.  The RO should then re-adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran 
and his representative should be 
provided with a Supplemental 
Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


